—Appeal from a decision of the Unemployment Insurance Appeal Board, filed February 8, 1990, which assessed Mellinger & Associates, Inc. for additional unemployment insurance contributions.
The conclusion that Mellinger & Associates, Inc. (hereinafter MA) exercised sufficient direction and control over the computer consultants to establish their status as employees is supported by substantial evidence in the record (see, Matter of Gentile Nursing Servs. [Roberts], 65 NY2d 622; Matter of Bertsch [Intertek Servs. Corp.—Hartnett], 159 AD2d 898). For example, MA paid the consultants directly on a monthly basis after they submitted time sheets to MA, the contract agreements that the consultants signed restricted activities with respect to MA’s clients, and MA solicited the clients to be serviced by the consultants. Although there were factors which could have arguably supported a contrary conclusion, there is substantial evidence to support the Unemployment Insurance Appeal Board’s decision and it must therefore be upheld (see, Matter of Concourse Ophthalmology Assocs. [Roberts] 60 NY2d 734, 736). We have examined MA’s remaining contention and find it lacking in merit.
Mikoll, J. P., Yesawich Jr., Levine, Mercure and Crew III, JJ., concur. Ordered that the decision is affirmed, with costs.